Whiteield,. C. J.,
delivered the following dissenting opinion:
One James Harper was arrested and carried before a magistrate court, and put under a bond to appear before the circuit court to answer the charge of “assault to kill,” as it is expressed. In the meanwhile, before the grand jury convened, the assaulted person died, and the grand jury, of course, returned an indictment for murder against Harper. The bond in this case was approved April 12, 1905, by O'. S. Magee, sheriff, and Harper, of course, released; the bond being returned into court. The affidavit had been made before B. W. Smith, justice of the peace, on April 11, 1905. It will thus be seen that the bond was executed and approved, and the prisoner released, the day after the affidavit was made against the prisoner.
There is no pretense in the record that this bond was not given to secure his release because of the offense charged against him in this same transaction wherein Haywood was killed. There is nothing in the record to suggest any doubt whatever *152that tbis bond was given befoTe tbe justice of tbe peace to answer to a charge of wbat is called an “assault to kill,” and no suggestion tbat be bad made an assault upon any other person. Tbe case of Smith v. State, 38 South. 335, is directly in point, and squarely decisive of tbis case. In tbat case one Smith executed a bond before a justice of tbe peace; tbe conditions being to appear at tbe next term of circuit court to answer tbe charge of robbery. At tbe next term of tbe circuit court be was indicted for grand larceny. He made default, and a judgment nisi was rendered against him and bis sureties; the judgment nisi reciting tbat be bad given a bond to appear and answer tbe charge of grand larceny. At tbe next term of the court tbe sureties on bis bond appeared and set up tbe defense tbat tbe bond which they bad signed did not obligate Smith to appear and answer an indictment for grand larceny; tbat consequently tbe bond recited in tbe judgment nisi was not tbe same identical bond which they bad executed, as shown by tbe judgment nisi itself. Tbis court said: “Sections 1394, 1395, Ann. Code 1892 (same provision in tbe C'ode of 1906), were made for just such cases as these two cases. * * * "Under these two sections of tbe Code, tbe judgment of tbe court below was correct, and is affirmed.”
I cannot see, for the life of me, wbat more there is in tbis case. The statute was made to cut off all such technical defenses, whenever tbe one thing appeared, to wit, that tbe bond, however informal, bad the effect of securing tbe release of tbe prisoner. It is perfectly manifest, from tbis record, tbat it-did secure tbe release of this man, Harper, and tbat it was given to secure bis appearance to answer for an offense growing out of tbe very transaction in which Haywood was killed. It is very wpll to recur to tbis statute, and set it out in full. Wbat is its language ?
“1394. All bonds, recognizances, or acknowledgments of indebtedness, conditioned for tbe appearance of any party before and court or officer, in any state case or criminal proceeding, *153which shall hare the effect to free such party from jail or legal ■custody of any sort; shall be valid and bind the party and his sureties, according to the condition of such bond, recognizance, ■or acknowledgment, whether it were taken by the proper officer or under circumstances authorized by law or not, or whether “the officer’s return identify it or not.
“1395. All bonds and recognizances taken in criminal cases, whether they describe the offense actually committed or not, ■shall have the effect to hold the party bound thereby to answer to such offense as he may have actually committed, and shall be valid for that purpose, until he be discharged by the court.”